OFFICE   OF I-NE     ATTORNEYGENERAL     OF   TEXAS

                                   AUSTIN




Zkmarable C. G. Ewndenhall
colultyfullutor
Chambers fkmty
Anahuao, Texas

Dear Sir:


      Your request   for   8Il I                rooaived and oarc
N4    consideredby thin D                      uoto troa your re-
puert a0 followa:
                                              eolleetormform
                                              001.LB0tod,rhiell
      wo have bee                             or more than throw
                                              1leotsr i8 nm
                                                hat ta*rm L8 no
                                               ke thl8 kind or




                                      born aet by the Commir-
                            r the varioae funds af the Gounty.
                         submit varlour StetutO8 that VI0
                        ring u;~onthe authority of eueh
                      are sot forth UQOR this f0rai:
      *'Arti    7280 - Wnthly reports of Tax Colleotor
                7261 - Dutier of County Clerk and Tax Col-
                           lerotor- aa wnoadad that Auditor
                           perrOrEI8the dutfsm of the   Clerk.
Eon. C. G, Kendsnhall, page 8


         7win - Dutias of Asasmsor-Colbotor rbg8rding sink-
                ing fund tax rat88 8tO.
         1661 - Caners1 Dutire     of County Auditor
         1664 - Auditor to   bXUllhb    report8
         1656 - Auditor t0 pre8Oribb       Forma,  r&d88 et0.
         1657 - Dspoaittr-   with    County   Treasurer
         1676 - County Clerk rblievbd o? duti88, whbr8 llkb
                dUtlb8 ail.8 imposed UQOn COlUityAuditor
              "Of oour88 w8 arbmit any othbr artiols In th8
         Statut88 that mty have a bearing upon
                                           .   thi8 question:
             0 *If there 18 no law rbpuiring     a Tax  ~OlleotOr
        to report hi8 oollections in aooordanoewith TsarRater
        88 net by ,thb COEUli68iOllbr’8 court, (but Oan r8pOrt
        them in total8 aooording to tha way thbp appbar upon
        the tar roll8), u4.d thb County Auditor     aotlq under
        Artlole 1666 have the authority to require     a rrport   to
        be mada, oonforming fully to eald Tax Ratbe,     and ii he
        does, what Law Is available Sor enforaenmnt thenot.' "
     We have oarbiully  oonaiderbd th8 8tatutes ref8rITbdto by
you, and we have bbbn unabb ta tlnd any etatutb   roqulringthb
tax oollsotor to report  hi8 eolleotions in aooordano8 with tu
rate8 as set by thb oommiesionera' court.
        Howbvsr,
              Artiolb 1666, %1rnon~8 Annotated %1x88 Civil
Statutbll,vb8t8 broad powsrb in thb OOUnty auditor tith rbfbr8WJb
to the mutter Inquired about. The atatut8 dealare
                *He shall pr88oribe and preparb the foras to
         be ussd by all psrmns In the oollaetfon of oounty
         reVenw8,    funds, fees an8 all othrr moneyI, and thb
         mode and manner of keeping and stating their aoeouut8,
         and the time, mode and manner of making their rbportr
         to the auditor, aleo thb mode and manner of maklng
         thbir annual report of offiob febs ooZleotbd and diS-
         bursed, and the amount refunded to the county in ax-
         ObBO of thobb allowed under th8 general fee bill law.
         Be bhall have power to adopt and 8nforOb such regula-
         tions not lnoonslatbnt with the con8titution and law@,
         as he may deem eseential to the spbbdy   and proper
         oolleotion, ohbcklng and aooounting of the XWJbNb8
         and other tundb and fees belonging to the oounty.'
Hon. C. G. Uandenhall, page 3


     It is our opinion that the county auditor has the authorfty
under hrticle 1858, aupra, to demand the report inquired about.
Tha auditor has the power to adopt and enioroe regulations not
inconsistent -4th the Constitution and laws under the statute,
but 110speclfia method of enforcement is provided.
                                     very tNly   your8
                                ATTOmY     GlCXSUU 03''W&G3

                                By       z33tv~*.
                                             'Win.J. Banning
                                                   AsaiatUit